     Case 1:20-cv-01121-MN Document 16 Filed 02/12/21 Page 1 of 3 PageID #: 149




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 GIBRALTAR PERIMETER SECURITY, LP,                 )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )       C.A. No. 20-1121-MN
                                                   )
 RSA PROTECTIVE TECHNOLOGIES, LLC,                 )
                                                   )
                 Defendant.                        )

               PLAINTIFF GIBRALTAR PERIMETER SECURITY, LP AND
               DEFENDANT RSA PROTECTIVE TECHNOLOGIES, LLC’S
                  JOINT STATUS REPORT AND REQUEST TO STAY

         Plaintiff Gibraltar Perimeter Security, LP (“Plaintiff” or “GPS”) filed a declaratory

judgment action against patent owner and Defendant RSA Protective Technologies, LLC

(“Defendant” or “RSA”). Pursuant to the Court’s February 8, 2021 Oral Order (D.I. 14), GPS and

RSA hereby submit this Joint Status Report and Request to Stay, and show the Court as follows:

1.       Since 2018, Defendant RSA has filed six lawsuits alleging infringement of U.S. Patent No.

8,215,865 (the “865 Patent”).

2.       One such matter involving the ‘865 Patent involves Defendant RSA’s lawsuit against Clark

County, Nevada, in the United States District Court for the District of Nevada (RSA Protective

Technologies, LLC v. Clark County, No. 2:20-cv-001430RFB-EJY). Filed on January 21, 2020,

the Nevada Complaint alleges that Clark County’s use of certain shallow mount security bollards,

some of which are designed and/or manufactured by Plaintiff, infringes the ‘865 Patent.

3.       Another matter involving the ‘865 Patent includes declaratory judgment plaintiffs

Ameristar Perimeter Security USA, Inc. (“Ameristar”), and Barrier 1 Systems, Inc. (“Barrier 1”),

both of which filed actions against Defendant RSA in this district on March 6, 2020 (Case Nos.

20-340-MN and 20-341-MN).
     Case 1:20-cv-01121-MN Document 16 Filed 02/12/21 Page 2 of 3 PageID #: 150




4.        In response to the Nevada lawsuit, Plaintiff filed this declaratory action against Defendant

RSA on August 26, 2020 (D.I. 1). Defendant filed its Answer and Counterclaim for infringement

against Plaintiff on September 14, 2020 (D.I. 6).

5.        Plaintiff’s Motion to Dismiss Defendant’s Counterclaim, filed pursuant to Federal Rule of

Civil Procedure 12(b), on October 5, 2020, is pending before this Court.

6.        Prior to Plaintiff filing this action, third-parties filed two petitions for inter partes review

(“IPR”) with the Patent Trial and Appeals Board (“PTAB”) against the ’865 patent—the same

patent at issue in the present cases against both Gibraltar as well as Ameristar and Barrier1—and

one request for ex parte reexamination with the Patent & Trademark Office (“PTO”). All three

were unsuccessful. On August 6, 2020, Ameristar filed a third IPR petition regarding the ‘865

Patent.

7.        The U.S. Patent and Trial Appeal Board instituted the IPR on February 5, 2021 on each

challenged claim (PTAB’s Institution Decision in IPR2020-01369; see also Exhibit A to D.I. 53,

Case No. 20-341-MN, D.I. 53-1).

8.        On February 8, 2021, the Court ordered the parties to file a joint status report in

consideration of the PTAB’s February 5, 2021 Institution Decision (D.I. 14).

9.        In light of the PTAB’s Institution Decision, the parties have agreed to stay the current case

pending completion of the IPR, through final written decision.

          IT IS HEREBY STIPULATED, subject to the approval of the Court, that the case will be

stayed until IPR2020-01369 is complete, through final written decision.




                                                     2
 Case 1:20-cv-01121-MN Document 16 Filed 02/12/21 Page 3 of 3 PageID #: 151




Dated: February 12, 2021                          Respectfully submitted,

                                                  POTTER ANDERSON & CORROON LLP

 OF COUNSEL:
                                                   By:     /s/ Philip A. Rovner
 Tom Van Arsdel                                           Philip A. Rovner (# 3215)
 WINSTEAD, PC                                             Jonathan A. Choa (#5319)
 600 Travis Street, Suite 5200                            1313 North Market Street
 Houston, TX 77002                                        P.O. Box 951
 (713) 650-2728                                           Wilmington, DE 19899-0951
                                                          Tel: (302) 984-6000
 Jay S. Bowen                                             provner@potteranderson.com
 Rebekah L. Shulman                                       jchoa@potteranderson.com
 SHACKELFORD BOWEN MCKINLEY NORTON, LLP
 1 Music Square South, Ste. 300                           Attorneys for Plaintiff Gibraltar
 Nashville, TN 37203                                      Perimeter Security, LP
 (615) 329-4444


                                                   WHITE AND WILLIAMS LLP


 OF COUNSEL:                                       By:     /s/ Marc S. Casarino
                                                           Marc S. Casarino (# 3613)
 Jessica H. Zafonte                                        Courtyard Square
 (admitted pro hac vice)                                   600 N. King Street, Suite 800
 745 Fifth Avenue                                          Wilmington, DE 19801
 New York, NY 10151                                        (302) 467-4520
 Telephone: (212) 588-0800                                 casarinom@whiteandwilliams.com
 Facsimile: (212) 588-0500
 JZafonte@haugpartners.com                                Attorneys for Defendant
                                                          RSA Protective Technologies, LLC



 SO ORDERED this WK day of February 2021.

 ,7,6)857+(525'(5('WKDW  WKHSDUWLHVVKDOOSURYLGHDQXSGDWHWRWKH&RXUWZLWKLQGD\VRI
 WKHILQDOZULWWHQGHFLVLRQLVVXHGLQWKH,35DQG  WKH0RWLRQWR'LVPLVV&RXQWHUFODLP ', LV
 '(1,('ZLWKOHDYHWRUHQHZLIDSSURSULDWHDIWHUWKH,35




Th
The
 he Hono
    Honorable
       n rable Maryellen Noreika
U  i dS
United States Di   i JJudge
              District  d
                                              3
